Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 10-21 & 26-31 in the reply filed on 8-5-22 is acknowledged.

Claims 6-9, 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-5-22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-19-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-12, 17-21, 26 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims  1-5, 10-12, 17-21, 26 & 28 are vague and indefinite because it is not clear whether the second resources comprising third resources being reserved for the second UE (claim 1) or fourth UE (claim 17) to use for transmission (e.g. the fourth sidelink message in claims 1 and 17), since there is no indication of any reservation or allocation of third resources in the second resource by the first UE for the second UE (claim 1) and fourth UE (claim 17) to use for transmitting the fourth sidelink message to the first UE in claims 1 and 17.  
Dependent Claims 2-5, 10-12, 18-21, 26 & 28 are rejected in virtue of their dependencies on the independent claims 1 & 17.

Claims 1-5, 10-12, 17-21, 26 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
“wherein the indication of second resources of the sidelink reserves for a fourth sidelink message” missing from the transmitting step in independent claim 1; and 
“wherein the indication of second resources of the sidelink reserves third resources for a fourth sidelink message” missing from the transmitting step in independent claim 17.
Dependent Claims 2-5, 10-12, 18-21, 26 & 28 are rejected in virtue of their dependencies on the independent claims 1 & 17.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 & 28 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Dong (US 2022/0330275 A1).

Regarding Claim 17. (Original) 
An apparatus {Dong: Fig.14 & see also Fig.15} for wireless communication at a first user equipment (UE){Dong: sending terminal device in Fig.14 & see also Fig.15, ¶0271 & Fig.18}, comprising: 
a processor {Dong: processor 1800-Fig.18}; 
memory {Dong: memory 1801-Fig.18} coupled with the processor {Dong: processor 1800-Fig.18}; and 
instructions stored in the memory and executable by the processor to cause the apparatus to {Dong: ¶0272-¶0275 wherein the processor 1800 is configured to read a program in the memory 1801 and perform the method in Fig.14 & see also Fig.15}: 
receive a first sidelink message from a second UE {Dong: scheduling terminal device} over a sidelink channel, the first sidelink message comprising an indication of first resources of the sidelink channel reserved by the second UE {Dong: scheduling terminal device} for a second sidelink message by the second UE {Dong: scheduling terminal device} to a third UE {Dong: receiving terminal device}, see s1401-Fig.14 & see also Fig.15 wherein the sending terminal receiving a first message from the scheduling terminal device, where the first message is used to indicate the transmission resource, which the sending terminal device used to transmit sidelink data to the receiving terminal device, ¶0228-¶0231}; 
transmit, to a fourth UE {Dong: receiving terminal device, Fig.14 & see also Fig.15}, a third sidelink message {Dong: s1402-Fig.14 & see also Fig.15 sidelink data, ¶0231 the sidelink data} over the sidelink channel, the third sidelink message comprising an indication of second resources of the sidelink channel {Dong: S1402-Fig.14 & see also Fig.15 wherein The sending terminal device receives the first message, and sends sidelink data (third sidelink message) to a receiving terminal device (fourth UE) based on the transmission resource in the first message, ¶0231}; and 
receive, from the fourth UE {Dong: receiving terminal device, Fig.14 & see also Fig.15}, a fourth sidelink message {Dong: s1404-Fig.14 & see also Fig.15, fourth message, ¶0233} over third resources of the sidelink channel based at least in part on transmitting the third sidelink message to the fourth UE, the fourth sidelink message comprising data for the first UE {Dong: S1404-Fig.14 & see also Fig.15 wherein The receiving terminal device determines a result of decoding the sidelink data, and sends a fourth message to the sending terminal device; and ¶0234 wherein The fourth message is used to indicate the result of decoding, by the receiving terminal device, the data received from the sending device (first UE)}.  

Regarding Claim 28. (Original) The apparatus of claim 17, wherein the first sidelink message comprises sidelink control information comprising the indication of the first resources {Dong: s1401-Fig.14 & see also Fig.15 wherein The scheduling terminal device sends a first message to the sending terminal device, where the first message is used to indicate the transmission resource, ¶0230; and ¶0228 wherein The transmission resource is for a sending terminal device to perform sidelink (sidelink) transmission}.   

Claim(s) 1, 10-14, 16, 26-27 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2022/0330275 A1) in view of Khoryaev (US 2020/0229171 A1).

Regarding Claim 1. (Original) 
Dong (US 2022/0330275 A1) discloses a method for wireless communication at a first user equipment (UE){Dong: sending terminal device Fig.14 & see also Fig.15}, comprising: 
receiving a first sidelink message over a sidelink channel, the first sidelink message comprising an indication of first resources of the sidelink channel reserved for a second sidelink message {Dong: s1401-Fig.14 & see also Fig.15 & wherein The scheduling terminal device sends a first message to the sending terminal device, where the first message is used to indicate the transmission resource, ¶0230; in other words, the sending terminal device receives the first message from the scheduling terminal, wherein ¶0228- The transmission resource is for a sending terminal device to perform sidelink (sidelink) transmission}; 
transmitting, to a second UE {Dong: receiving terminal device, Fig.14 & see also Fig.15}, a third sidelink message over the sidelink channel {Dong: s1402-Fig.14 & see also Fig.15 & ¶0231-wherein The sending terminal device sends sidelink data to a receiving terminal device based on the transmission resource in the first message, ¶0231}; and 
receiving, from the second UE {Dong: receiving terminal device, Fig.14 & see also Fig.15}, a fourth sidelink message over third resources of the sidelink channel based at least in part on transmitting the third sidelink message to the second UE, the fourth sidelink message comprising data for the first UE {Dong: the sending terminal device} {Dong: s1404-Fig.14 & see also Fig.15 and ¶0233 wherein the receiving terminal device sends a fourth message to the sending terminal device; ¶0234 wherein the fourth message is used to indicate the result of decoding, by the receiving terminal device, the data received from the sending device; and ¶0235 wherein the fourth message optionally is an SL-HARQ message, and the SL-HARQ message includes an ACK or a NACK. The ACK is used to indicate that the decoding succeeds, and the NACK is used to indicate that the decoding fails}.  
Dong does not explicitly disclose the third sidelink message comprising an indication of second resources of the sidelink channel.
However, in the same field of endeavor, Khoryaev (US 2020/0229171 A1) discloses the third sidelink message comprising an indication of second resources of the sidelink channel {Khoryaev: step 304-Fig.3 & ¶0161 wherein a EU decoding one or more SCIs to determine upcoming transmissions on the sidelink channel; and step 312-Fig.3 & ¶0163 wherein an SCI that includes resource reservation information to indicate the selected sidelink resources.  The SCI may include a filed to indicate that the SCI is for resource reservation; see also ¶0064-¶0065 wherein to indicate allocated and/or reserved resources and to enable sensing-based resource selection, SCI should carry information about allocated resources or their potential resource allocations in future}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Khoryaev’s teaching to Dong’s system with the motivation being to “enable efficient operation of sensing based resource selection”{Khoryaev: ¶0029} and “to improve performance of initial transmission”{Khoryaev: ¶0032}.

Regarding Claim 10. (Original) With the same reasons as set forth in the method of claim 1, wherein the third sidelink message is associated with a time window, and the second resources indicate available resources for the fourth sidelink message within the time window {Khoryaev: ¶0066-¶0067 wherein to indicate resource allocations in time, in one embodiment, slot granularity may be used. In another embodiment, preconfigured time resource which may include multiple slots may be used; ¶0069-¶0079 wherein SCI may include resource allocation information. [0073] Start time resource allocation in each transmission. For example, the indication of the start time resource location may include one or more of: [0074] Option 1: Absolute time index may be indicated [0075] Option 2: Relative resource time index calculated relatively to known time reference point. [0076] Option 3: Chain signaling, where each next transmission time index is indicated relatively to the previous one. [0077] Option 4: Allocation pattern index indication. To enable this signaling option, all combinations of allocated time resources within predefined time interval should be enumerated. List of enumerated patterns may be preconfigured in each UE. In SCI with assignment or reservation information, index of the used time allocation pattern is signaled. [0078] Time resources aggregation factor. To carry transport block of large size, each transmission may occupy multiple slots which have preconfigured linkage and addressed with single set of time/frequency parameters. Time resources aggregation factor is used to indicate the number of time resources used for single TB transmission. [0079] Resource allocation periodicity; In other words, the resource allocation periodicity ¶0079 indicating that the transmission between UEs is associated with a time window (a period), or to indicate the resource allocation in time to indicate resource allocation in time, slot granularity may be used, or a preconfigured time resource which may include multiple slots may be used ¶0067 indicating that the resource allocation is associated   period/slot granularity/multiple slots (the claimed time window) and is available “to be used to transmit the sidelink transmission”(¶0058), emphasis added; see also Table 1 on page 4 wherein SCI field comprises transmission start time, period (time window), time resource aggregation factor}.  

Regarding Claim 11. (Original) With the same reasons as set forth in the method of claim 10, wherein the first resources comprise a set of periodic resources {Khorayaev: [0079] Resource allocation periodicity; Dong: [0313] wherein The readable medium may send, propagate, or transmit a program used by or in combination with a periodic network action system, apparatus, or device; in other words, the transmissions in Fig.14 & see also Fig.15 being used with a periodic network action time, emphasis added} and the second resources indicate resources exclusive of each of the set of periodic resources occurring within the time window {Dong: ¶0010 wherein the scheduling terminal device determines, through monitoring, a reserved resource set in a candidate resource set, and excludes the reserved resource set from the candidate resource set, to obtain a remaining candidate resource set, see also Fig.2 & ¶0070 wherein After excluding the reserved resource from a resource pool, the sending terminal device selects the transmission resource from a remaining resource, and then sends sidelink data, ¶0116, ¶0173-¶0176 & ¶0191-¶0194}.  

Regarding Claim 12. (Original) The method of claim 1, wherein the first sidelink message comprises sidelink control information comprising the indication of the first resources {Dong: s1401-Fig.14 & see also Fig.15 wherein The scheduling terminal device sends a first message to the sending terminal device, where the first message is used to indicate the transmission resource, ¶0230; and ¶0228 wherein The transmission resource is for a sending terminal device to perform sidelink (sidelink) transmission}.  

Regarding Claim 13. (Original) 
A method for wireless communication at a first user equipment (UE) {Dong: scheduling terminal device, Fig.14 & see also Fig.15}, comprising: 
receiving, from a second UE {Dong: sending terminal device, Fig.14 & see also Fig.15}, a first sidelink message over a sidelink channel, the first sidelink message comprising an indication of first resources of the sidelink channel {Dong: ¶0229 wherein the scheduling terminal device receives a resource request from the sending terminal device}; 
selecting second resources of the sidelink channel for a second sidelink message to the second UE based at least in part on the first resources {Dong: ¶0227 wherein the scheduling terminal device determines the at least one transmission resource from a preconfigured resource pool. ¶0228 wherein the transmission resource is for a sending terminal device to perform sidelink transmission, see also for selecting second resource ¶0010 wherein the scheduling terminal device determines, through monitoring, a reserved resource set in a candidate resource set, and excludes the reserved resource set from the candidate resource set, to obtain a remaining candidate resource set, see also Fig.2 & ¶0070 wherein After excluding the reserved resource from a resource pool, the sending terminal device selects the transmission resource from a remaining resource, and then sends sidelink data, ¶0116, ¶0173-¶0176 & ¶0191-¶0194}; 
transmitting, to the second UE (sending terminal device, Fig.14 & see also Fig.15), a third sidelink message over the sidelink channel {Dong: in case the decoding failed, step 1402-Fig.14 & see also Fig.15 is repeatedly performed until the fourth message indicating that the decoding is succeeded, thus this retransmission is the transmission of a third sidelink message as claimed, emphasis added; see also ¶0020 wherein the scheduling terminal device sends the first message and/or the second message to the sending terminal device by using a control channel or a control message between the sidelinks, ¶0201 wherein if the scheduling terminal receives the fourth message indicating that the decoding fails, the scheduling terminal device re-determines and notifies, to the sending terminal device, a resource used to perform sidelink transmission},and 
transmitting, to the second UE, the second sidelink message over the second resources, wherein the second sidelink message comprises data for the second UE {Dong: s1401-Fig.14 & see also Fig.15 & ¶0230 wherein The scheduling terminal device sends a first message to the sending terminal device, where the first message is used to indicate the transmission resource. ¶0228 wherein the transmission resource is for a sending terminal device to perform sidelink transmission, see also for selecting second resource}.  
Dong does not explicitly disclose wherein the third sidelink message allocates the second resources for the second sidelink message to the second UE.
	However, in the same field of endeavor, Khoryaev (US 2020/0229171 A1) discloses wherein the third sidelink message allocates the second resources for the second sidelink message to the second UE {Khoryaev: step 304-Fig.3 & ¶0161 wherein a EU decoding one or more SCIs to determine upcoming transmissions on the sidelink channel; and step 312-Fig.3 & ¶0163 wherein an SCI that includes resource reservation information to indicate the selected sidelink resources.  The SCI may include a field to indicate that the SCI is for resource reservation; see also ¶0064-¶0065 wherein to indicate allocated and/or reserved resources and to enable sensing-based resource selection, SCI should carry information about allocated resources or their potential resource allocations in future}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Khoryaev’s teaching to Dong’s system with the motivation being to “enable efficient operation of sensing based resource selection” {Khoryaev: ¶0029} and “to improve performance of initial transmission”{Khoryaev: ¶0032}.

Regarding Claim 14. (Original) The method of claim 13, wherein the first resources are exclusive of third resources which a third UE has allocated for a fourth sidelink message to a fourth UE, and the second resources are selected from the first resources {Dong: ¶0010 wherein the scheduling terminal device determines, through monitoring, a reserved resource set in a candidate resource set, and excludes the reserved resource set from the candidate resource set (e.g. any reserved resource from any UE, emphasis added), to obtain a remaining candidate resource set, also ¶0116, ¶0173, ¶0191 & ¶0241-¶0243}.  

Regarding Claim 16. (Original) With the same reasons as set forth in the method of claim 13, wherein the third sidelink message is transmitted via a sidelink control channel {Dong: ¶0020 wherein the scheduling terminal device sends the first message and/or the second message to the sending terminal device by using a control channel or a control message between the sidelinks}.  

Regarding Claim 26. (Original) The apparatus of claim 17, wherein: the third sidelink message is associated with a time window, and the second resources indicate available resources for the fourth sidelink message within the time window.  
	-Claim 26 is rejected with the same reasons as set forth in claim 10.

Regarding Claim 27. (Original) The apparatus of claim 26, wherein the first resources comprise a set of periodic resources and the second resources indicate resources exclusive of each of the set of periodic resources occurring within the time window.
-Claim 27 is rejected with the same reasons as set forth in claim 11.


Regarding Claim 29. (Original) 
-Claim 29 is rejected with the same reasons as set forth in claim 13, and further as following:
An apparatus for wireless communication at a first user equipment (UE){Dong: scheduling terminal device, Fig.14 & see also Fig.15}, comprising: 
a processor {Dong: processor 1800-Fig.18}; 
memory {Dong: memory 1801-Fig.18} coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to  {Dong: ¶0272-¶0275 wherein the processor 1800 is configured to read a program in the memory 1801 and perform the method in Fig.14 & see also Fig.15}: 
receive, from a second UE {Dong: sending terminal device, Fig.14 & see also Fig.15}, a first sidelink message over a sidelink channel, the first sidelink message comprising an indication of first resources of the sidelink channel; 
select second resources of the sidelink channel for a second sidelink message to the second UE based at least in part on the first sidelink message comprising the indication of first resources; 
transmit, to the second UE, a third sidelink message over the sidelink channel, wherein the third sidelink message allocates the second resources for the second sidelink message to the second UE; and 
transmit, to the second UE, the second sidelink message over the second resources, wherein the second sidelink message comprises data for the second UE.  
	
Regarding Claim 30. (Original) The apparatus of claim 29, wherein: the first resources are exclusive of third resources which a third UE has allocated for a fourth sidelink message to a fourth UE, and the second resources are selected from the first resources.
-Claim 30 is rejected with the same reasons as set forth in claim 14.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 20 of Application No. 17/105,095 (US Patent Application No. 2022/0167376 A1). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 17/105,095obv-dp 10-6-22 (US Patent Application No. 2022/0167376 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 15 & 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-5 & 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2-5=. (Original) The prior art fails to teach the method of claim 1, further comprising: receiving a fifth sidelink message from the second UE based at least in part on transmitting the third sidelink message to the second UE, wherein the fifth sidelink message allocates the third resources of the sidelink channel for the fourth sidelink message.  

	Regarding Claim 15=. (Original) The prior art fails to teach the method of claim 13, wherein the first resources comprise third resources which a third UE has allocated for a fourth sidelink message to a fourth UE, and wherein the second resources are exclusive of the first resources.  
	
Regarding Claims 18-21=. (Original) The prior art fails to teach the apparatus of claim 17, wherein the instructions are further executable by the processor to cause the apparatus to: receive a fifth sidelink message from the fourth UE based at least in part on transmitting the third sidelink message to the fourth UE, wherein the fifth sidelink message allocates the third resources of the sidelink channel for the fourth sidelink message.  
	
Regarding Claim 31=. (New) The prior art fails to teach the apparatus of claim 29, wherein the first resources comprise third resources which a third UE has allocated for a fourth sidelink message to a fourth UE, and wherein the second resources are exclusive of the first resources.

The following is a statement of reasons for the indication of allowable subject matter:  
 	Cheng (US 2020/0322024 A1) discloses a method for sidelink (SL) control information (CSI) acquisition performed by a UE. The method includes receiving a first SCI format from another UE, the first SCI format including resource allocation information of a second SCI format; receiving the second SCI format from the another UE based on the first SCI format, the second SCI format including a CSI request field and a source identifier (ID) field corresponding to the another UE; and generating a CSI report triggered by the second SCI format {Fig.3}.

	Lee (US 2016/0219620 A1) discloses a wireless communication system. More specifically, the present invention relates to a method and a device for selecting of sidelink grant for a D2D UE in a D2D communication system, the method comprising: configuring a resource pool in which the UE selects a sidelink grant for transmitting sidelink data; and selecting a first set of sidelink grants for a first SC period from the resource pool to transmit a sidelink data; and selecting a second set of sidelink grants for a second SC period from the resource pool if amount of available sidelink data cannot be transmitted using remaining sidelink grants among the first set of sidelink grants in the first SC period {Figs.14-15}.

	Faurie (US 2016/0338094 A1) discloses a method for allocating resources for device-to-device transmission between two or more user equipment (UEs) includes transmitting, from a first UE to a second UE, a resource allocation configuration for device-to-device communications. A resource request for a device-to-device transmission is received from the second UE. In response to the resource request, a resource for the device-to-device transmission is selected at the first UE. A resource grant is transmitted to the second UE. The resource grant identifies the selected resource. A device-to-device transmission is received from the second UE over the selected resource {Figs.8-14}.

	Fehrenbach (US 2020/0092685 A1) discloses a User Equipment for a cellular network, wherein the UE inter alia includes a first interface for UE-to-Basestation communication configured to communicate with a base station of the cellular network and a second interface for UE-to-UE communication configured to communicate with one or more other UEs of a UE-Group to which the UE belongs. According to the invention the UE is configured to receive via its first interface configuration data for configuring its second interface, and to coordinate, via the second interface, a communication within the UE Group {Figs.11, 22}.

	Sakis (US 2022/0029756 A1, same assignee) discloses a first user equipment (UE) may receive, from a second UE, a resource reservation that indicates a reservation for one or more resources; and transmit an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE {Claims 1-30}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464

/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464